DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on October 29, 2021 and wherein the Applicant has amended claims 1, 7 and further canceled claims 5, 11-12 and claims 4, 6, 9-10 remain cancelation status. 
In virtue of this communication, claims 1-17 are currently pending in this Office Action.
With respect to the objection of claims 1-17 due to formality issue, as set forth in the previous Office Action, the applicant argued that “speaker wire” can be singular or plural (paragraph 2 of page 5 in Remarks filed on October 29, 2021), i.e., a mass noun, and the argument, has been fully considered and the argument is persuasive. Therefore, the objection of claims 1-17 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the power supply/wireless audio distribution assembly includes … multiple coutpus connected to the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (WO 2016148935 A1, hereinafter Fischer, equivalent to US 20180115733 A1, hereinafter) and in view of references Rice (US 20080175395 A1) and Low (US 20110057614 A1).
Claim 1: Fischer teaches an audio system (title and abstract, ln 1-8, fig. 1), comprising: 
an audio/video receiver (including source device 130 that can be Blue-ray DiscTM to receive audio/video disc, video/audio disc player, television receiver, set-top box to receive satellite video/audio signals, etc. and p.3, para 41);
a power supply/wireless audio distribution assembly connected to the audio/video receiver (including media stick 110 connected to the source device 130 in fig. 1 and details in 
speaker wire transmitting low-voltage power (wired connection to a power source and para [0042], inherently the wired connection for transmitting power from the power source to each of the wireless speakers); and
speakers (wireless speakers 141 – 145 in fig. 1) compatible with the power supply/wireless audio distribution assembly (receiving audio signals from the media stick 110 via transceiver and p.3, para 42) such that the wireless transmitter of the power supply/wireless audio distribution assembly transmits audio signals to the speakers (receiving audio signals from the media stick 110 via the wireless transmitter 408, para [0039] and discussion above) and wherein no audio signals are sent through the speaker wire and the speaker wire is solely used as a means for transmitting power to each of the speakers (the discussion of “speaker wire transmitting low-voltage power” above).
However, Fischer does not explicitly teach wherein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers and wherein the power supply/wireless audio distribution assembly includes an AC input adapted for connection to a 100-240 AC power source and multiple outputs connected to the speaker wire to connect each of the speakers to a power source  and transmit low-voltage power to and through the speaker wire to power the speakers.
Rice teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-15 and fig. 2) and wherein a supply/wireless audio distribution assembly is disclosed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wiring between the supply/wireless audio distribution assembly and the speakers and wherein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers, as taught by Rice, to the supply/wireless audio distribution assembly and the speakers in the audio signal, as taught by Fischer, for the benefits discussed above.
However, the combination of Fisher and Rice does not explicitly teach wherein the power supply/wireless audio distribution assembly includes an AC input adapted for connection to a 
Low teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-12 and a system in fig. 1) and wherein a power supply/wireless audo distribution assembly is disclosed (adapter 1 in fig. 1) to include an AC input adapted for connection to a 100-240 AC power source (collecting to a wall socket 4, inherently in 110 AC volt in America Standards or 220 AC volt in Europe standards) and having multiple outputs (power outputs to laptop computer 5, power output to MP3 player 7, power output to a mobile phone 8, power output to other device through USB 10, etc. in fig. 1) connected to the speaker wire (via the cable 6, and other devices through detachable connector adapted to the adaptor 1 in figs. 1, 5 and the laptop computer inherently has at least one speaker, other wireless speaker, wireless devices, or wireless transceiver for providing power supply, para [0050]) to connect each of the speakers to a power source (wireless speaker, wireless devices through the detachable connector 30 in fig. 5 and laptop connected through cable 6 for providing powers, para [0050]) and transmitting data from the adaptor to the wireless devices through wireless path (a wireless module such as WIFI unit connected to the socket to allow the portable device to communicate with the portable computer for data transfer, para [0031]) for benefits of achieving an improvement of operation around the multiple wireless devices by simplifying wiring and assembling power supply (para [0002]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the functions of power supply/wireless 
Claim 2: the combination of Fischer, Rice, and Low further teaches, according to claim 1 above, wherein the audio/video receiver includes audio processing technology (Fischer, set-top box, or Blue-ray DiscTM etc., to implement Dolby AtmosTM, para [0043]).
Claim 3: the combination of Fischer, Rice, and Low further teaches, according to claim 2 above, wherein the audio processing technology is DOLBY ATMOS audio processing technology (Fischer, the system implements object audio, e.g., Dolby AtmosTM, para [0043], and Rice, audio source can be DOLBY format, para [0032]).
Claim 7: the combination of Fischer, Rice, and Low further teaches, according to claim 1 above, wherein each of the speakers includes at least one amplifier and at least one receiver (Fischer, wireless speakers have their own amplifiers, para [0010] and transmitting audio signal through wireless path to the wireless speaker, para [0039] and Rice, internal amplifiers and the UMB receivers for the speakers 121-128 in fig. 2, para [0051]).
Claim 8: the combination of Fischer, Rice, and Low further teaches, according to claim 7 above, where the at least one receiver of each of the speakers is a Bluetooth receiver and the wireless transmitter is a Bluetooth transmitter (Fischer, the wireless speakers 141-145 connect to the media stick 110 via one or more wireless connection protocols, including a BluetoothTM, para [0044] and Rice, wireless technology including BluetoothTM radio, para [0034]).
Claim 13: the combination of Fischer, Rice, and Low further teaches, according to claims 1, 11 above, wherein each of the speakers is an active speaker or speaker array (Fischer, speakers have their own amplifiers and decoders, para [0010] and thus, active speaker and Rice, the discussion in claim 11 above).
Claim 14: the combination of Fischer, Rice, and Low further teaches, according to claims 13, 11 above, wherein each of the speakers includes at least one amplifier and at least one receiver (Fischer, wireless speakers have their own amplifiers, para [0010] and transmitting audio signal through wireless path to the wireless speaker, para [0039] and Rice, the discussion in claim 11 above).
Claim 15: the combination of Fischer, Rice, and Low further teaches, according to claims 14, 12 above, where the at least one receiver is a BluetoothTM receiver (Fischer, the wireless TM, para [0044]] and Rice, the discussion in claim 12 above, and Low, BluetoothTM, para [0005]).

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (above) and in view of references Rice (above), Low (above), and Spitznagle et al (US 20170099546 A1, hereinafter Spitznagle).
Claim 16: the combination of Fischer, Rice, and Low teaches all the elements of claim 16, according to claim 1 above, including a speaker assembly (Fischer, speaker with amplifier, decoder, para [0010]), except wherein the speaker assembly of which the speakers form a part thereof.
Spitznagle teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-8 and fig. 1) and wherein speaker assembly is disclosed (112, 114, 116, 118, 120, 122, 110, 124, etc.,. in fig. 1) and speakers form a part of the speaker assembly (fig. 10A and speaker assembly 110 and each of speakers 416a, 414a, 414b, 415b, etc., in fig. 10A) for benefits of achieving an improvement of loudspeaker performance in balancing the frequency bands specifically in high frequency bands so that a balanced sound can be achieved (p.1, para 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the speaker assembly of which the speakers form the part thereof, as taught by Spitznagle, to the speaker assembly in the audio system, as taught by the combination of Fischer, Rice, and Low, for the benefits discussed above.
Claim 17: the combination of Fischer, Rice, Low, and Spitznagle further teaches, according to claim 16 above, wherein the speaker assembly includes a central support member to which the speakers are secured in a manner allowing for articulation of the speakers relative to each other (Spitznagle, each of speakers in the speaker assembly has its own amplifier 406, 408, 410 and centrally controlled by DSP 404 in fig. 10B).

Response to Arguments

Applicant's arguments filed on October 29, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, a response is considered necessary for several of applicant’s arguments since references Fischer and Rice will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Both Fisher and Rice, disclose systems for wirelessly transmitting audio signals between a source and speakers. However, neither reference discloses or suggests, either along or in combination, a power supply/wireless audio distribution assembly including a wireless transmitter for transmitting audio signals; speakers wherein the wireless transmitter of the power supply/wireless audio distribution assembly transmits audio signals to the speakers”, as asserted in paragraphs 1-3 of page 6 in Remarks filed October 29, 2021.
In response to the argument cited above, the Office respectfully disagrees because (1) Fischer clearly discloses the media stick (110, mapped to the claimed “power supply/wireless 
The applicant further challenged a intended purpose by arguing “a user needs not completely rewire their system to take advantage of new sound processing technologies and needs not find ways to run power to new speakers to take advantage of new sound processing technologies”, and “for example, DOLBY ATMOS, without the need for the complete rewiring of their previously existing audio/video systems. This is achieved by taking advantage of existing wiring used to connect an old audio receiver and passive wired speakers”, as asserted in paragraph 1 of page 7 in Remarks filed on October 29, 2021.
In response to the argument above, the Office further partially disagrees because broadly reciting reusing wiring for a new purpose is not patentable distinction from the common sense, for example, it is well-known to reuse existing things including wiring for new intention, for example, a plastic bag was used for shopping, and then may be reused for packaging, which would not be patentable distinction from common sense in term of technology challenge and advantage, but common sense to save money and save environment and therefore, the argument above is not persuasive. Further examples for reusing speaker 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a) is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-3, 7-8, 13-17 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654